Name: Council Regulation (EC) No 3191/94 of 19 December 1994 amending Regulation (EEC) No 430/87 concerning the import arrangements applicable to certain products covered by CN codes 0714 10 and 0714 90 and originating in certain third countries
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  tariff policy;  trade policy
 Date Published: nan

 No L 337/8 Official Journal of the European Communities 24. 12. 94 COUNCIL REGULATION (EC) No 3191/94 of 19 December 1994 amending Regulation (EEC) No 430/87 concerning the import arrangements applicable to certain products covered by CN codes 0714 10 and 0714 90 and originating in certain third countries HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 430/87 paragraph 1 shall be replaced by the following : ' 1 . For products falling within CN codes 0714 10 10, 0714 10 91 and 0714 10 99 originating in Thailand, the import levy of not more than 6 % ad valorem, for the first half of 1995, shall be collected solely on half of the quantities resulting from the renewal of the Agreement approved by Decision 90/637/EEC ("), namely 2 625 000 tonnes . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 430/87 (1) lays down the arrangements applicable to manioc and similar products originating in certain third countries under which, on import into the Community, a maximum levy of 6 % ad valorem is applied and which expire on 31 December 1994 for Thailand ; Whereas, as agreed during the GATT multilateral trade negotiations, the arrangements applicable to manioc origi ­ nating in Thailand will be replaced from 1 July 1995 by a tariff quota in accordance with the scheme submitted by the Community ; whereas, therefore, at this stage, that quota should be opened only for the first half of 1995 for the relevant quantity for that period, namely 50 % of the 5 250 000 tonnes available for 1995 ; whereas the remaining quota will be opened after entry into force and on the basis of the provisions relating to the implementa ­ tion of the abovementioned agreements, 0 OJ No L 347, 12. 12. 1990, p. 23.' Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1994. For the Council The President K. KINKEL (') OJ No L 43, 13. 2. 1987, p. 9. Regulation as last amended by Regulation (EEC) No 3909/92 (OJ No L 394, 31 . 12. 1992, p. 23).